            Case 1:20-cv-03079-ER Document 13 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QUIRY ALCANTARA,
                                 Petitioner,
                                                                     ORDER
                   – against –
                                                                20 Civ. 3079 (ER)
KEYSER,

                                 Respondent.

RAMOS, D.J.:

         On June 25, 2020, the Court granted a 180-day stay in this matter so that Petitioner could

exhaust his claim in state court; that stay is set to expire on December 22, 2020. Doc. 11. On

December 3, 2020, Petitioner filed a letter requesting to stay his case for an additional 180 days

after that expiration date so that he may continue to exhaust his claim in state court. Doc. 12.

Petitioner’s application is GRANTED, and this case is hereby stayed until June 21, 2021.

Petitioner is directed to inform the Court by that date of the status of his state court action and

whether the stay may be lifted.

         SO ORDERED.

Dated:    December 7, 2020
          New York, New York

                                                               EDGARDO RAMOS, U.S.D.J.
